DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
3.	Authorization for this Examiner's Amendment was given in a telephone interview with Alex Haymond on January 27, 2022.

	The application has been amended as follows:

In claim 18, line 9, -- wherein the second modem port is a downlink-only port-- is inserted after “port”;
in claim 19, line 2, “and the second modem port is a downlink-only port” has been deleted.

	

Allowable Subject Matter
4.	Claims 1-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a modem comprising a first modem port 

Regarding claim 18, the prior art of record fails to teach or suggest alone, or in combination an uplink-downlink signal path communicatively coupled between a first modem port of the modem and a first donor antenna port; and a downlink signal path communicatively coupled between a second modem port of the modem and a second donor antenna port, the downlink signal path including a pre-amplifier configured to amplify a received downlink cellular signal to produce an amplified downlink cellular signal to be directed to the second modem port; wherein the second modem port is a downlink –only port. 

Regarding claim 26, the prior art of record fails to teach or suggest alone, or in combination  receiving a downlink cellular signal on a downlink signal path communicatively coupled between a diversity donor antenna port and a downlink-only modem port of the modem; directing the received downlink cellular signal to a pre-amplifier of the downlink signal path to produce an amplified downlink cellular signal; and directing the amplified downlink cellular signal to the downlink-only modem port. 

Braz et al. (EP 2802090) discloses a system (fig. 2), comprising: a first donor antenna port (fig. 2 numbers 5a, 20a and abstract), a second donor antenna port (fig. 2 numbers 5b, 20b and abstract); a 

	However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KEITH FERGUSON/Primary Examiner, Art Unit 2648